DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 8-15, 20, 23-24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orba (NPL, Orba Manual V1.8) in view of Price (US 2006/0225554 A1).
Regarding claim 1, Orba discloses an audio output device operable to provide audio playback of an audio track comprising one or more stems (Orba; Page 7; drum bass chord and lead modes are interpreted as stems), the audio output device comprising: a loudspeaker operable to provide audio playback (Orba; Page 5; speaker on lower side); and a plurality of stem control inputs, each stem control input associated with a stem (Orba; Page 9; each mode has a control input), wherein each stem control input comprises multiple touch sensitive stem segments (Orba; Page 22- 23; variation of finger actions to add effects to the mode), each stem segment provided with a corresponding illumination element (Orba; Page 4; illumination element near each mode lights up when touch input selected), and wherein each stem segment is operable in response to touch to output a touch signal (Orba; Page; each touch pad segment is operable in response to touch), and audio playback of the stem associated with said stem control input (Orba; Page 7; playback of sound from mode selected), but do not expressly disclose the touch signal operable to control: operation of the corresponding illumination element. However, Price discloses a device comprising the touch signal operable to control: operation of the corresponding illumination element (Price; Para [0031][0035]; track element selected through operation of touch display). It would have been obvious to one of the ordinary skills in the art to use the illumination unit taught by Price as touch transducer in the device taught by Orba. The motivation to do so would have been to provide a better illumination of the touch pad of the audio output device.

Regarding claim 8, Orba in view of Price disclose an audio output device as claimed in claim 1, wherein in response to touch of a stem control input, playback of the associated stem is started, stopped, paused or resumed, or playback volume of the associated stem, playback speed of the associated stem, looping of all or part of the associated stem, isolation of the associated stem are varied (Orba; Page 8; playback function in response to touch).

Regarding claim 9, Orba in view of Price disclose an audio output device as claimed in claim 1, wherein each stem control input comprises a primary segment and a plurality of secondary segments (Orba; Page 8; playback function in response to touch).

Regarding claim 10, Orba in view of Price disclose an audio output device as claimed in claim 9, wherein touch of the primary segment controls a first stem playback property and touch of the secondary segments controls a secondary playback property (Orba; Page 8; 1-4 select the stem and 5-8 modify the stem in response to touch).

Regarding claim 11, Orba in view of Price disclose an audio output device as claimed in claim 9, wherein the output of touch signals and/or control of audio playback and/or the corresponding illumination unit are enabled or disabled for secondary segments in response to touch of the primary segment (Orba; Page 9; stem enable and disable through touch 1-8).

Regarding claim 12, Orba in view of Price disclose an audio output device as claimed in claim 9 wherein touch of the primary segment is operable to start/stop/pause/resume playback of an associated stem and touch of the secondary stems is operable to vary the volume of the playback of the associated stem (Orba; Page 8; stem modes is selected with 1-4; and 5-8 modify the stem).

Regarding claim 13, Orba in view of Price disclose an audio output device as claimed in claim 9, wherein the primary segment is provided at one end of the array of segments (Orba; Page 8; plurality of control input of stems interpreted as array of segments). 

Regarding claim 14, Orba in view of Price disclose an audio output device as claimed in claim 1, wherein the audio output device comprises one or more additional control inputs (Orba; Fig 5; additional control like volume button on the side).

Regarding claim 15, Orba in view of Price disclose an audio output device as claimed in claim 14 wherein the additional control inputs are connected to the controller and the controller is operable to alter operation of the audio output device in response to the additional control inputs (Orba; Fig 5; volume button increases or decreases the volume of the speaker).

Regarding claim 20, Orba in view of Price disclose an audio output device as claimed in claim 1, but do not expressly disclose wherein the audio output device comprises a housing formed from a base and a cap (Orba; Fig 5; orba device comprises a housing and a cap). 

Regarding claim 23, Orba in view of Price disclose an audio output device as claimed in claim 20, wherein the stem control inputs extend radially away from the centre of the cap and are evenly spaced around the centre of the cap (Orba; Fig 7; control input extend radially from the center). 

Regarding claim 24, Orba in view of Price disclose an audio output device as claimed in claim 1, wherein a haptic feedback unit is provided, the haptic feedback unit operable in response to the stem control inputs (Orba; Fig 7; control input extends radially from the center).

Regarding claim 25, Orba discloses a stem control input for an audio output device of the type operable to provide audio playback of an audio track comprising one or more stems (Orba; Page 7; drum bass chord and lead modes are interpreted as stems), the stem control input comprising: multiple touch sensitive stem segments (Orba; Page 22- 23; variation of finger actions to add effects to the mode), each stem segment provided with a corresponding illumination element (Orba; Page 4; illumination element near each mode light up when touch input selected), and wherein each stem segment is operable in response to touch to output a touch signal (Orba; Page; each touch pad segment is operable in response to touch), and audio playback of the stem associated with said stem control input (Orba; Page 7; playback of sound from mode selected); but do not expressly disclose the touch signal operable to control: operation of the corresponding illumination element. However, Price discloses a device comprising the touch signal operable to control: operation of the corresponding illumination element; (Price; Para [0031][0035]; track element selected through operation of touch display). It would have been obvious to one of the ordinary skills in the art to use the illumination unit taught by Price as touch transducer in the device taught by Orba. The motivation to do so would have been to provide a better illumination of the touch pad of the audio output device.

Claims 2, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orba (NPL, Orba Manual V1.8) in view of Price (US 2006/0225554 A1) and further in view of Phipps et al (US 2014/0267136 A1).
Regarding claim 2, Orba in view of Price disclose an audio output device as claimed in claim 1, but do not expressly wherein the audio output device comprises a controller connected to the loudspeaker and the stem control inputs, the controller operable to control loudspeaker operation in response to the stem control inputs. However, Phipps et al disclose a device wherein the audio output device comprises a controller connected to the loudspeaker and the stem control inputs (Phipps et al; Para [0032]), the controller operable to control loudspeaker operation in response to the stem control inputs (Phipps et al; Para [0036] [0045]). It would have been obvious to one of the ordinary skills in the art to use the illumination unit taught by Phipps as touch transducer in the device taught by Orba. The motivation to do so would have been to provide a plurality of options to the audio output device.

Regarding claim 16, Orba in view of Price and further in view of Phipps disclose an audio output device as claimed in claim 2 wherein the controller is operable to process touch signals from each stem control input and thereby vary the playback of stems in response to such signals (Orba; Fig 5).

Regarding claim 17, Orba in view of Price and further in view of Phipps disclose an audio output device as claimed in claim 16 wherein the audio input device comprises a data storage unit for storing data including but not limited to: one or more musical tracks; and/or one or more stems associated with each said track (Orba; Page 8; record function).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orba (NPL, Orba Manual V1.8) in view of Price (US 2006/0225554 A1) and further in view of Camden et al (US 2016/0035217 A1).
Regarding claim 3, Orba in view of Price disclose an audio output device as claimed in claim 1, but do not expressly disclose wherein the segments in each stem control input are provided in a linear array. However, Camden et al disclose a device wherein the segments in each stem control input are provided in a linear array (Camden et al; Para [0116]). It would have been obvious to one of the ordinary skills in the art to use the illumination unit taught by Camden as touch transducer in the device taught by Orba. The motivation to do so would have been to provide a plurality of options to the audio output device.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orba (NPL, Orba Manual V1.8) in view of Price (US 2006/0225554 A1) and further in view of Wooley et al (US 2008/0272927 A1).
Regarding claim 4, Orba in view of Price disclose an audio output device as claimed in claim 1, but do not expressly disclose wherein each segment comprises a capacitive touch sensing circuit on a front face of a substrate. However, Wooley et al disclose a device wherein each segment comprises a capacitive touch sensing circuit on a front face of a substrate (Wooley et al; Para [0038][0041]; touch sensing on top). It would have been obvious to one of the ordinary skills in the art to use the illumination unit taught by Wooley as illumination unit in the device taught by Orba. The motivation to do so would have been to improve the speed of touch detection of the audio output device.

Regarding claim 5, Orba in view of Price disclose an audio output device as claimed in claim 1, but do not expressly disclose wherein the corresponding illumination unit is provided on a rear face of the substrate. However, Wooley et al disclose a device wherein the corresponding illumination unit is provided on a rear face of the substrate (Wooley et al; Para [0038][0041]). It would have been obvious to one of the ordinary skills in the art to use the illumination unit taught by Wooley as illumination unit in the device taught by Orba. The motivation to do so would have been to improve the reduction of size of the audio output device.

Regarding claim 6, Orba in view of Price disclose an audio output device as claimed in claim 1, but do not expressly disclose wherein the activation status of the corresponding illumination unit is toggled in response to touch of the segment. However, Wooley et al disclose a device wherein the activation status of the corresponding illumination unit is toggled in response to touch of the segment (Wooley et al; Para [0038][0041]). It would have been obvious to one of the ordinary skills in the art to use the illumination unit taught by Wooley as illumination unit in the device taught by Orba. The motivation to do so would have been to improve the aesthetic feature of the audio output device.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orba (NPL, Orba Manual V1.8) in view of Price (US 2006/0225554 A1) and further in view of Lin (US 2011/0193790 A1).
Regarding claim 7, Orba in view of Price disclose an audio output device as claimed in claim 1, but do not expressly disclose wherein the substrate is transparent or translucent comprises a transparent or translucent aperture in the vicinity of the illumination unit. However, Wooley et al disclose a device wherein the substrate is transparent or translucent comprises a transparent or translucent aperture in the vicinity of the illumination unit (Wooley et al; Para [0005]). It would have been obvious to one of the ordinary skills in the art to use the illumination unit taught by Lin as illumination unit in the device taught by Orba. The motivation to do so would have been to reduce power consumption of the audio output device.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orba (NPL, Orba Manual V1.8) in view of Price (US 2006/0225554 A1) and further in view of Lee (US 2015/0237290 A1).
Regarding claim 18, Orba in view of Price disclose an audio output device as claimed in claim 2, but do not expressly disclose wherein the controller is operable to communicate touch signals to a linked device for processing. However, Lee et al disclose a device wherein the controller is operable to communicate touch signals to a linked device for processing (Lee et al; Fig 1; Para [0067]-[0069][0071]). It would have been obvious to one of the ordinary skills in the art to use the remote-control feature taught by Lee as illumination unit in the device taught by Orba. The motivation to do so would have been to provide a remote feature to the user of the device.

Regarding claim 19, Orba in view of Price and further in view of Lee disclose an audio output device as claimed in claim 18, but do not expressly disclose wherein the linked device is operable to process received touch signals to determine variation of stem properties in the audio data in response to said touch signals and thereby output control signals operable to vary playback of said stems and wherein the controller is operable to receive processed control signals from said linked device and thereby vary the playback of stems in response to said control signals. However, Lee et al disclose a device wherein the linked device is operable to process received touch signals to determine variation of stem properties in the audio data in response to said touch signals and thereby output control signals operable to vary playback of said stems (Lee et al; Fig 1; Para [0067]-[0069][0071]) and wherein the controller is operable to receive processed control signals from said linked device and thereby vary the playback of stems in response to said control signals (Lee et al; Fig 1; Para [0067]-[0069][0071]). It would have been obvious to one of the ordinary skills in the art to use the remote control feature taught by Lee as illumination unit in the device taught by Orba . The motivation to do so would have been to provide a remote feature to the user of the device.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orba (NPL, Orba Manual V1.8) in view of Price (US 2006/0225554 A1) and further in view of Lee et al (US 2013/0070948 A1).
Regarding claim 21, Orba in view of Price disclose an audio output device as claimed in claim 20, but do not expressly disclose wherein the audio output device comprises a flexible skin adapted to fit over all or part of the cap and/or base. However, Lee et al disclose a device wherein the audio output device comprises a flexible skin adapted to fit over all or part of the cap and/or base (Lee et al; Fig 1; flexible skin 100). It would have been obvious to one of the ordinary skills in the art to use the cover taught by Lee as illumination unit in the device taught by Orba. The motivation to do so would have been to protect the device against unexpected drop.

Regarding claim 22, Orba in view of Price and further in view of Lee disclose an audio output device as claimed in claim 20, but do not expressly disclose wherein the stem control inputs are mounted to or within corresponding openings provided in the cap. However, in the same field of endeavor, Lee et al disclose a device wherein the stem control inputs are mounted to or within corresponding openings provided in the cap (Lee et al; Fig 1; opening on side102 of the cover correspond to control input position of the audio device). It would have been obvious to one of the ordinary skills in the art to use the cover taught by Lee as illumination unit in the device taught by Orba. The motivation to do so would have been to provide a plurality of cover options to the user.


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651